     Case 3:19-cv-03022-L Document 14 Filed 08/12/20                                 Page 1 of 2 PageID 127



                                IN THE UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

TRANSPARENT ENERGY, LLC,                                      §
                                                              §
                   Plaintiff,                                 §
                                                              §
v.                                                            §    Civil Action No. 3:19-CV-3022-L
                                                              §
PREMIER MARKETING, LLC,                                       §
                                                              §
                   Defendant.                                 §

                                                         ORDER

         Before the court is Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) and

28 U.S.C. § 1404(a)* (Doc. 7), filed January 13, 2020. On July 28, 2020, the Findings, Conclusions

and Recommendation of the United States Magistrate Judge (“Report”) (Doc. 12) was entered,

recommending that the court deny Defendant’s Motion to Transfer Venue under 28 U.S.C. §

1404(a), and grant in part the Motion to Dismiss under Rule 12(b)(6) with respect to Plaintiff’s

claims for Texas statutory trademark infringement and dilution and Texas common law unfair

competition and misappropriation, but grant Plaintiff’s request for leave to amend its pleadings. No

objections to the Report were filed; however, Plaintiff filed its First Amended Complaint on August

11, 2020.

         Having considered the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, Plaintiff’s request to amend its pleadings is granted. As Plaintiff has



         *
          Section 1404(a) of Title 28 strictly deals with transfer of venue “[f]or the convenience of the parties and the
witnesses.” It is not a basis for dismissal of an action, and the court, like the magistrate judge, will treat this portion of
the motion as one to transfer venue.

Order - Page 1
   Case 3:19-cv-03022-L Document 14 Filed 08/12/20              Page 2 of 2 PageID 128



already filed its First Amended Complaint, the court, instead of granting Defendant’s Motion to

Dismiss under Rule 12(b)(6), denies without prejudice the motion. Further, the court denies

Defendant’s Motion to Transfer Venue under 28 U.S.C. § 1404(a).

        It is so ordered this 12th day of August, 2020.




                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order - Page 2
